DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 21-36, and Species IV, Figs. 15-17, in the reply filed on April 12, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  
Applicant states on page 2 of the reply that claims 21-32 read on the elected invention and species.  However, claim 29 fails to read on the elected species, as the feature of a circular aperture extending through the first side wall of the body and being sized and shaped to receive the head of the rod to allow the head to enter the cavity is not shown in Figs. 15-17.  Rather, in the embodiment of Figs. 15-17 of the present application, the cavity 530 for receiving a rod 100 and forming a joint with multi-axial movement is described as requiring top loading of the rod (see paragraph [0085]), and there is no disclosure that the circular aperture extending through the first side wall of the body is sized and shaped to receive the head of the rod to allow the head to enter the cavity.  Similarly, claim 30 fails to read on the elected species, as the feature of a first aperture in communication with the cavity being sized and shaped to receive the head of the rod is not shown in Figs. 15-17.  Rather, in the embodiment of Figs. 15-17 of the present application, the cavity 530 for receiving a rod 100 and forming a joint with multi-axial movement is described as requiring top loading of the rod (see paragraph [0085]), and 
Therefore, claims 29, 30, and 33-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 25, the term "generally" in claim 25 is a relative term which renders the claim indefinite.  The term "generally" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purpose of examination, it is assumed the heights of the portions should be equal.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “coupling member” in claim 23.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 21, 22, 24-28, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2008/0086126 (Miller) in view of U.S. Patent Application Publication No. 2007/0270817 (Rezach).
Regarding claim 21, Miller discloses spinal construct comprising: a body (120) including a cavity (66), a passageway (passageway in receiver section 26 for receiving rod R, see paragraph [0033] and Fig. 13), and a first opening (opening in coupler 22B for receiving setscrew retainer 40B, see paragraph [0033] and Fig. 14), the first opening being in communication with the cavity (see paragraph [0033] and Fig. 14); and a rod (24B) including a head (76) sized and shaped to fit within the cavity such that the head defines a joint with the cavity allowing multi-axial movement of the rod relative to the body (see paragraph [0033] and Fig. 14).  Regarding claim 27, Miller discloses wherein the body includes opposite top and bottom surfaces (top and bottom surfaces of body 120, see Fig. 13), the first opening extending through the top surface (see Figs. 13 and 14).  Regarding claim 28, Miller discloses wherein the body includes opposite top and bottom surfaces (top and bottom surfaces of body 120 as shown in Fig. 13) and opposite first and second side walls (rear and front surfaces of body 120 into and out of the page as shown in Fig. 13) each extending from the top surface to the bottom surface, the body including opposite first and second end walls (right and left side surfaces of body 120 as shown in Fig. 13) each extending from the first side wall to the second side wall, the first opening extending through the top surface (see Figs. 13 and 14), the passageway extending through the first and second side walls and the second end wall (passageway in receiver section 26 for receiving rod R extends into and out of 
Miller fails to disclose a second opening being in communication with the passageway.  However, Rezach discloses a spinal construct body (20) including a cavity (28) and a passageway (26), wherein the body includes a first opening (opening in top surface 25 for receiving screw 44, see Fig. 3) in communication with the cavity and a second opening (38) in communication with the passageway (see Fig. 3).  Regarding claims 27 and 28, Rezach discloses the second opening (38) extending through the top surface (25) of the body.  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the body of Miller to include a second opening extending through the top surface of the body and being in communication with the passageway as suggested by Rezach in order to allow for securing of a spinal rod in the passageway via a screw (Rezach 42) secured to the body and engageable with the rod in the passageway (see Rezach, paragraphs [0012]-[0016]).  
Regarding claim 22, Miller discloses wherein the joint is a spheroidal joint (see paragraph [0033]).
Regarding claim 24, Miller is silent on whether at least the first opening has a circular cross-sectional configuration.  However, Rezach discloses a spinal construct body (20) including a cavity (28) and a passageway (26), wherein the body includes a first opening (opening in top surface 25 for receiving screw 44, see Fig. 3) in communication with the cavity and a second opening (38) in communication with the passageway (see Fig. 3), and wherein at least the first opening has a circular cross-
Regarding claim 25, Miller suggests wherein the body includes a first portion (22B) and a second portion (26), the first portion including the cavity and the first opening (see Figs. 13 and 14 and paragraph [0038]), the second portion including the passageway and the second opening (see Figs. 13 and 14 and paragraph [0038]; the body of Miller being modified to have a second opening as described in claim 1 above, from which claim 25 depends).  Miller fails to explicitly disclose the first portion having a maximum height equal to a maximum height of the second portion.  However, Rezach discloses a body including first and second portions (left and right halves of body 20, see Fig. 1, with the first portion having channel 28 and the second portion having channel 26), wherein the portions have equal maximum heights (see Fig. 1).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the first and second portions of Miller to have the same maximum height in order to facilitate the construct having a compact, low profile with evenly sized portions (see Rezach, paragraphs [0004] and [0011]).   
Regarding claim 26, Miller discloses wherein the body includes a first portion (22B) and a second portion (26), the first portion including the cavity and the first opening (see Figs. 13 and 14 and paragraph [0028]), the second portion including 
Regarding claim 31, Miller discloses further comprising a coupling member (40B) including opposite first (end of member 40B defined by tip 80, see Fig. 14; tip is shown as element 80 in Fig. 14 but referred to as “tip 78” in paragraph [0033]) and second end (end of member 40B opposite tip 80, see Fig. 14) surfaces, the first end surface being sized and shaped to be received in the cavity (see Fig. 14), the second end surface having a maximum diameter greater than a maximum diameter of the first end surface (end surface of member 40B defined by tip 80 has a smaller maximum diameter than end surface of member 40B opposite tip 80, see Fig. 14).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Rezach, and further in view of U.S. Patent Application Publication No. 2013/0274808 (Larroque-Lahitette).
Regarding claim 23, Miller discloses wherein the joint is configured to allow the rod to rotate relative to the body (see paragraph [0038]) and further discloses a coupling member (40B) connectable with the body to secure the rod in the body (see paragraph [0038]).   It is unclear in Miller is the coupling member locks the rod into a selected position such that the coupling member prevents the rod from rotating when the rod is locked into position by the coupling member, and allows the rod to rotate when it is not locked into position by the coupling member.  However, Larroque-Lahitette discloses a spinal construct body (2) wherein a cavity (5) of the body forms a joint with a rod (3), wherein the construct further comprises a coupling member (7) that locks the rod into a .  
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Rezach, and further in view of U.S. Patent Application Publication No. 2009/0281572 (White).
Regarding claim 32, Miller discloses wherein the first end surface (78/80) can be spherical, cupped, conical, or other shapes that would occur to one skilled in the art (see paragraph [0033] and Fig. 14), but fails to explicitly disclose concavely curved.  However, White discloses a spinal construct (20) wherein a coupling member (90) for engaging a ball shaped member (70) of a rod (60) includes a first end surface (94) that is concavely curved (see paragraph [0023] and Fig. 2).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the first end surface of the coupling member of Miller to be concavely curved as suggested by White in order to facilitate complementary engaging surfaces between the coupling member and spinal rod to allow the coupling member to closely receive the rod (see White, paragraph [0023]).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent No. 8,728,124 (Miller) is the patent that issued from the primary reference Miller applied above.
U.S. Patent No. 8,758,411 (Rayon) discloses an implant with an extension rod for extending a previously installed implant.
U.S. Patent Application Publication No. 2008/0262553 (Hawkins) discloses a spinal rod connector with several rod receiving passages.
U.S. Patent Application Publication No. 2005/0228378 (Kalfas) discloses a spinal rod connector with several rod receiving passages.
U.S. Patent No. 10,624,679 (Murray) discloses a spinal rod connector with several rod receiving passages, plus an extension rod for extending a previously installed implant.  
U.S. Patent Application Publication No. 2016/0166289 (Alsup) discloses a spinal rod connector with several rod receiving passages.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J PLIONIS whose telephone number is (571)270-3027.  The examiner can normally be reached on Monday - Friday, 10:00 a.m. - 6:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert, can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J PLIONIS/Primary Examiner, Art Unit 3773